 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

LATOYA BARNHILL and ARIS HUNT, CASE NO. 1:16 CV 3012

 

)
on behalf of themselves and all others ) 1:17 CV 815
similarly situated, )
)
Plaintiffs, )
)
Vv. ) JUDGE DONALD C. NUGENT
)
RENAISSANCE HOME HEALTH CARE, )
INC., et al., ) MEMORANDUM OPINION
) AND ORDER
Defendants. )
)

This matter is before the Court on the Motion for Appointment of Receiver (Docket #61)
filed by Plaintiffs, Aris Hunt and Latoya Barnhill, on behalf of themselves and all others
similarly situated.

On August 8, 2018, this Court granted Plaintiffs’ Motion for Default Judgment against
Defendants and ordered Defendants to pay $233,650.26. (Docket #53.) Plaintiffs filed their
Motion for Appointment of Receiver on November 19, 2019. Pursuant to Fed. R. Civ. P. 66,
Fed. R. Civ. P. 69, and/or Ohio Rev. Code § 2735.01, Plaintiffs “request the Court appoint a

receiver over the assets of Defendants, Renaissance Home Health Care, Inc. and Patricia Eady, to

 
 

preserve assets that may be lost or diminished during Plaintiffs’ attempts to collect on the
judgment.” As stated by Plaintiffs, “To date, Defendants have failed to pay any portion of this
judgment. Further, since the inception of this action, as affirmed by this Court, Defendants have
shown ‘a willful failure to abide’ by this Court’s orders and to “participate in the proceeding.”

The Court has reviewed the entire record, along with the statutory and case law cited by
Plaintiffs. The Court finds no legal or factual basis upon which to appoint a receiver under the
facts and circumstances of this case. Plaintiffs may seek to enforce the Court’s Judgment via
other available means if warranted. Accordingly, the Motion for Appointment of Receiver
(Docket #61) is hereby DENIED.

IT IS SO ORDERED.

f

Hi

{ |
MJ v Wy N, A MW V\
Donald C. Nuzent /
Senior United States Distrtet Judge

      

i;

 

a
in
1}

an j

, 4 4 fi
L ABaa i iff’ FZAIG
Date: AJA In. +0, 60 "|

7
é

 
